Opinion by
Mb. Justice Mitchell,
The question of the repeal of a statute by a later one is essentially a question of legislative intent. While therefore the rule undoubtedly is, as the learned court below held, that a general affirmative act without express words of repeal, will not repeal a previous special or local act on the same subject even though the provisions of the two be inconsistent, yet it is never to be *439lost sight of that it is not a rule of positive law, but of construction only, adopted as our brother Williams accurately expresses it in Com. ex rel. v. Macferron, 152 Pa. 244, “ in order to settle judicially the legislative intent, in the absence of words declaring such intent.”
In accordance with this rule the presumption is that the act of May 23,1893, P. L. 117, being a general act, does not repeal the act of April 2, 1868, P. L. 3, which is clearly, as held by the learned court below, a local or special statute. B ut equally in accordance with the purpose and limitations of the rule, such presumption must give way to a plain manifestation of a different legislative intent. Of such intent the act of 1893 leaves no room for doubt. The preamble is, “Whereas, no general fee bill for justices of the peace has been enacted since the act increasing the jurisdiction of justices; and whereas no uniform fee bill for the several counties throughout the commonwealth of Pennsydvania now exists relating to justices of the peace, magistrates, aldermen and constables.” The natural office of a preamble being to set out the mischief of existing law which is intended to be remedied, nothing could be clearer than the mischief here recited, the want of a “ uniform fee bill for the several counties throughout the commonwealth,” i. e. the existence of local and special fee bills in the different counties to the destruction of uniformity. Then follows the enactment, which is equally clear, “ therefore be it enacted, etc. that there shall be uniformity throughout the commonwealth in the charges of justices of the peace, aldermen, magistrates and constables, and that their fees shall be as follows,” etc. Uniformity throughout the commonwealth means in each and every county thereof, and the legislative intention would have been no more clearly-manifested to that effect, had that form of expression been used. Both the preamble and the enactment indicate beyond doubt that when in section three all acts and parts of acts inconsistent with these provisions were repealed, the repeal was meant to include local and special as well as general acts. To hold otherwise would be to perpetuate the very mischief set forth in the preamble, and to nullify the force of the enactment which was meant to cure it.
Judgment reversed and judgment directed to be entered on the case stated for the appellant for $23.95.